In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lifson, J.), dated November 3, 2003, which granted the *353defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was dining at the defendants’ restaurant when he needed to use the bathroom facilities. Believing that the mens’ room was located in the bar area of the establishment, he walked up a few steps and along the side of the bar. Then, in response to asking the bartender for directions, the plaintiff was told that he should go back down the steps and make a left. As he attempted to do so, the plaintiff tripped and fell. The plaintiff contends that the steps were defective and that the restaurant was poorly illuminated, causing him to fall. We disagree.
The defendants established their entitlement to judgment as a matter of law (see Zuekerman v City of New York, 49 NY2d 557 [1980]). The steps complained of were both open and obvious, and as a matter of law, were not inherently dangerous (see Cupo v Karfunkel, 1 AD3d 48, 52 [2003]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646 [2002]). In addition, the plaintiff failed to raise a triable issue of fact as to the adequacy of the lighting within the restaurant. Therefore, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.